STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF       LOUISIANA                                                            NO.    2022      KW    0149


VERSUS


TERRY      L.       FLANAGAN                                                                  MARCH      28,    2022




In   Re:              Terry        L.        Flanagan,       applying        for        supervisory             writs,

                      19th     Judicial            District       Court,          Parish       of        East       Baton

                      Rouge,       No.       12- 17- 0511.




BEFORE:               MCDONALD,          LANIER!      AND    WOLFE,    JJ.


        WRIT          GRANTED.               The   district       court          is     ordered          to     act    on

relator'        s       application                for      postconviction                relief              and     the
subsequent             filing " A Motion to Supplemental Ordinary Application
of   Post - Conviction          Relief Pending in the District  Court," filed
August          27,     2021,           on    or   before     April        28,        2022.    A    copy        of    the
trial      court'       s    action           shall   be     filed    in     this       court       on    or    before
May 5,      2022.


                                                            JMM
                                                            WIL
                                                             EW




COURT      OF       APPEAL,        FIRST       CIRCUIT




6-k     DEPUT           CLERK       OF       COURT
                      FOR    THE    COURT